On appeal to this court from a judgment of the district court of Rogers county, a supersedeas bond was filed, executed by the plaintiffs in error as principals, and T.A. Eakin, J.A. Carnett, G.B. Merryman, and H.J. Witon as sureties, to stay such judgment. On May 16, 1916, the judgment was affirmed, and motion has been filed in this court for judgment against the sureties on the supersedeas bond, which motion is sustained under authority of chapter 249, Session Laws 1915. is construed in Long v. Lang   Co., 49 Okla. 342. 152 P. 1078.
Judgment is therefore entered in this court against T.A. Eakin, J.A. Carnett, G.B. Merryman, and H.J. Witon in the sum of $512.38, with interest at 8 per cent per annum from December 31, 1914, and costs, for which let execution issue out of the trial court.
By the Court: It is so ordered.